Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s Remarks and Amendments, filed on 5/24/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-11, 13-17, 19, 20, 26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dieleman et al (US 2004/0037961) in view of Slippery Pre-Fused Surfaces (2011, hereinafter “Lafuma")
	Regarding claims 1 and 26, Dieleman teaches the production (i.e., method of production) of surfaces and an articles comprising such surfaces to which liquids do not adhere with low susceptibility to soiling (i.e., an article comprising a liquid-impregnated surface configured to promote or inhibit condensation thereupon and/or shedding of condensate thereupon or a method for enhancing condensation and/or shedding of a condensate (primary liquid) upon a surface) (title, abstract) comprising the production of a substrate with a surface comprising many depressions and elevations and a liquid para 13, 58, 74). Dieleman suggests the surfaces may be exposed to rain and have increased run-off or a self-cleaning action (i.e., exposing the surface to a condensing phase, which forms droplets of the condensate on the surface; and shedding the droplets of the condensate from the surface) (para 4, 5, 70, 72).
Dieleman teaches the article may comprise the specific impregnating liquid of that of the instant claims (i.e., tetradecane) and that of the condensate (i.e., water) (para 32, 71) which is also consistent with the instant specification (instant specification para 7, 12, 14) so, it is deemed in the embodiment of Dieleman that the condensate does not displace the impregnating liquid.
Dieleman fails to suggest wherein 0 < φ < 0.5, where φ is the surface area fraction of said surface non-submerged by the impregnating liquid; and wherein at least a portion of the non-submerged features touch the condensate.
LaFuma teaches hydrophobic surfaces wherein the surfaces comprise a liquid phase trapped in solid cavities in the surface; wherein, the surface has remarkable slip properties. LaFuma teaches the variable, φS, the surface area of the tops over the apparent surface area of the material (i.e., the surface area fraction of said surface non-submerged by the impregnating liquid) and further suggests that φS may be less than 1, page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the surfaces with remarkable slip of LaFuma with the surfaces and articles of Dieleman for surfaces and articles with remarkable slip. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of LaFuma, to adjust the surface area fraction of said surface non-submerged by the impregnating liquid of Dieleman as modified by LaFuma for the benefit of optimizing the wetting properties of the surface.
Regarding the limitation “wherein at least a portion of the non-submerged features touch the condensate,” LaFuma teaches the drop floats on the surface (e.g., runs down the surface) (page 3) which would have suggested or otherwise rendered obvious a portion of the non-submerged features touch the condensate to one of ordinary skill in the art at the time of invention, because the surface comprises both the impregnated liquid and the textured surface (page 2).
Regarding claims 2-6 and 34, Dieleman as modified by LaFuma teaches the article and method may comprise the specific impregnating liquid of that of the instant claims (i.e., tetradecane) and that of the condensate (i.e., water) (para 32, 71); so, it is inherent or otherwise rendered obvious that Dieleman as modified by LaFuma teaches embodiments that meet the limitations of claim 2-6 and 34 as it relates to the surface tension, spreadability, and miscibility of the impregnating liquid and that of the condensation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are 
Regarding claim 7, Dieleman teaches liquid A (i.e., the condensate) may be an aqueous liquid (i.e., water) (para 71).
	Regarding claims 8-11 and 13, Dieleman teaches liquid B may be tetradecane (para 32) (i.e., the surface tension of the impregnating liquid is from about 24 dynes/cm to about 49 dynes/cm; and, the impregnating liquid has viscosity no greater than about 500 cP, no greater than about 100 cP; and, the impregnating liquid has vapor pressure at room temperature no greater than about 20 mm Hg).
	Regarding claims 14, 15, 17, 18, and 20, Dieleman teaches a series of elevations (i.e., hierarchical structures) and depressions (i.e., pores or other wells that the impregnating liquid fill) wherein the elevations may be that of pillars or spikes (i.e., posts) and the elevations and depressions may further comprise a fine structure of elevations and depressions (i.e., the hierarchical structures are micro-scale features that comprise nano-scale features thereupon); and, capillary forces here cause liquid B to migrate into the depressions of the substrate surface forming a thin liquid film on the surface of the substrate (i.e., impregnating liquid forms a stable thin film on top of the features) (para 55-56, 74).
	Regarding claim 16, Dieleman teaches the article of claim 1. Furthermore, Dieleman teaches the average height difference between elevations may be as low as 0.05 µm (i.e., the features have substantially uniform height); and, capillary forces here cause liquid B to migrate into the depressions of the substrate surface forming a thin liquid film on the surface of the substrate (i.e., impregnating liquid fills space between the features) (para 55-56, 74).
	Regarding claim 19, Dieleman teaches the article of claim 1. Dieleman fails to teach the matrix has a feature-to-feature spacing from about 1 micrometer to about 100 micrometers. However, Dieleman teaches average distances between adjacent elevations (i.e., the matrix has a feature-to-feature spacing) from about 0.01 to 500 µm (para 54). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Dieleman, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.
The Applicant contends that the Patent Office appears to rely on conjecture that the surfaces of Lafuma would necessarily possess the claimed properties of 0 < φ < 0.5 resulting in solid features not covered or coated with a film of impregnating liquid touching a contacting liquid and that the surfaces would be capable of promoting or inhibiting condensation thereupon and/or shedding of a condensate as claimed. This is not an accurate statement of the Examiner’s position. The Examiner has not made an inherency rejection in regards to Lafuma but rather an obvious rejection.
LaFuma teaches hydrophobic surfaces wherein the surfaces comprise a liquid phase trapped in solid cavities in the surface; wherein, the surface has remarkable slip properties. LaFuma teaches the variable, φS, the surface area of the tops over the apparent surface area of the material (i.e., the surface area fraction of said surface non-submerged by the impregnating liquid) and further suggests that φS may be less than 1, varied independently, and ultimately effects the surface energy of the combined structure, and therein the wettability or wetting properties (page 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the surfaces with remarkable slip of LaFuma with the surfaces and articles of Dieleman for surfaces and articles with remarkable slip. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of LaFuma, to adjust the surface area fraction of said surface non-submerged by the impregnating liquid of Dieleman as modified by LaFuma for the benefit of optimizing the wetting properties of the surface.
Regarding the limitation “wherein at least a portion of the non-submerged features touch the condensate,” LaFuma teaches the drop floats on the surface (e.g., runs down the surface) (page 3) which would have suggested or otherwise rendered obvious a portion of the non-submerged features touch the condensate to one of ordinary skill in the art at the time of invention, because the surface comprises both the impregnated liquid and the textured surface (page 2). 
Lafuma states “[W]e denote as r and φS the ratios of the true surface area and of the surface area of the tops over the apparent surface area of the material (hence we have r > 1 and φS < 1, respectively). Filling such a material with a liquid implies a change of surface energy per unit area (γSL − γSV)(r − φS) + γ(1 − φS), where we consider that the posts’ tops remain emerged, as they should in a situation of partial wetting” (page 1). Lafuma further states “[t]hese materials are ambiguous (they are hemi-liquid, and hemi-solid), and we tested their wetting properties by depositing other (immiscible) liquids on them, as a function of the nature of the impregnating oil and of the textured solid” (page 2). Therefore, the Examiner contends that LaFuma suggests the condensate drops would have floated on the liquid, but also on the tops of the microstructure. Lafuma suggests both the microstructure and impregnating liquid work in unison to provide the slippery surface.
With regard to Dieleman, Dieleman suggests its surfaces need to be low soiling and need to have increased run-off or a self-cleaning action (abstract, para 4, 5, 70, and 72). Lafuma teaches its surfaces are capable of just that (e.g., self-cleaning wherein the sliding drops also being dust with them) (abstract, page 2). Therefore, Lafuma would not be changing the principle operation of Dieleman, but rather just offering a design alternative.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783